Citation Nr: 1034866	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-31 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disability 
(characterized as macular amyloid), including as due to ionizing 
radiation exposure.

2.  Entitlement to service connection for degenerative bone loss 
in the mouth, including as due to ionizing radiation exposure.

(The Veteran's claim of eligibility for Department of Veterans 
Affairs (VA) outpatient dental treatment for degenerative bone 
loss in the mouth will be the subject of a separate decision to 
be issued by the VA Medical Center in Loma Linda, California.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California, which denied the Veteran's claims of service 
connection for a skin disability (characterized as macular 
amyloid) and for degenerative bone loss in the mouth, each 
including as secondary to ionizing radiation exposure.  The RO 
noted in the March 2003 rating decision  that the Veteran also 
had raised a claim of eligibility for VA outpatient dental 
treatment for degenerative bone loss in the mouth and this claim 
was being forwarded to the VA Medical Center in Loma Linda, 
California.  The March 2003 rating decision was issued to the 
Veteran and his service representative in April 2003.  

Although the Veteran initially requested a Travel Board hearing 
in October 2008, he subsequently withdrew this request in 
December 2008.  See 38 C.F.R. § 20.704 (2009).  An RO hearing was 
held on this appeal in January 2009 and a copy of the hearing 
transcript has been added to the record.

The issue of eligibility for VA outpatient dental 
treatment for degenerative bone loss in the mouth has been 
raised by the record.  As noted, in the currently appealed 
rating decision issued in April 2003, the RO forwarded a 
claim of eligibility for VA outpatient dental treatment 
for degenerative bone loss in the mouth to the VA Medical 
Center in Loma Linda, California.  Unfortunately, to date, 
the VA Medical Center in Loma Linda, California, has not 
adjudicated this claim.  Therefore, the Board does not 
have jurisdiction over this claim and it is referred to 
the AOJ (in this case, the VA Medical Center in Loma 
Linda, California) for appropriate action.  See Mays v. 
Brown, 5 Vet. App. 302, 306 (1993) (holding that a claim 
for service connection is also considered a claim for VA 
outpatient dental treatment).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran was exposed to ionizing radiation during active 
service as a participant in radiation-risk activities.

3.  The competent medical evidence shows that the Veteran's 
macular amyloid is not related to active service.

4.  The competent medical evidence shows that the Veteran does 
not experience loss of teeth due to trauma or disease which is 
related to active service.


CONCLUSIONS OF LAW

1.  A skin disability (characterized as macular amyloid) was not 
incurred in active service, including as due to ionizing 
radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2009).

2.  Degenerative bone loss in the mouth was not incurred in 
active service, including as due to ionizing radiation exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.311, 4.150 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a claim.  
38 C.F.R. § 3.159.  The notice must be provided to a claimant 
before the initial unfavorable adjudication by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran with VCAA notice in 
January and in April 2002.  All of this VCAA notice was provided 
prior to the March 2003 rating decision which denied the 
Veteran's claims; thus, this notice was timely.  Although the 
VCAA notice letters did not contain additional notice of the 
Dingess requirements, the Board finds that any notice error in 
this regard constituted harmless error.  Neither the Veteran nor 
his service representative has contended that he was harmed by 
the lack of Dingess notice.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  As the Veteran's 
service connection claims for a skin disability (characterized as 
macular amyloid) and for degenerative bone loss in the mouth, 
each including as secondary to ionizing radiation exposure, are 
being denied in this decision, no new disability rating or 
effective date for an award of benefits will be assigned.  
Accordingly, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Dingess, 19 Vet. App. at 473.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.    

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

As will be explained below, because the Veteran was a radiation-
exposed Veteran who participated in radiation-risk activities 
during active service, his in-service ionizing radiation exposure 
is presumed.  VA has obtained the Veteran's radiation dose 
estimate and his revised radiation dose estimate from the Defense 
Threat Reduction Agency (DTRA) (formerly the Defense Nuclear 
Agency).  VA also has obtained opinions from the Undersecretary 
for Health and from the Director, Compensation & Pension Service, 
concerning the contended etiological relationship between the 
Veteran's macular amyloid, degenerative bone loss in the mouth, 
and ionizing radiation exposure.  See 38 C.F.R. § 3.311.  The 
Veteran has not asserted that he was diagnosed as having macular 
amyloid or degenerative bone loss in the mouth in service but 
instead has related them to his presumed in-service ionizing 
radiation exposure.  There is no evidence, other than the 
Veteran's statements, which indicates that a skin disability 
(characterized as macular amyloid) or degenerative bone loss in 
the mouth may be associated with service.  The Veteran is not 
competent to testify as to etiology of either of these 
disabilities as they require medical expertise to diagnose.  Only 
a medical professional can provide an etiology based on radiation 
exposure and, as will be explained below, the competent medical 
evidence does not support any such etiology.  The Veteran also 
does not contend, and the evidence does not show, that he 
experienced a dental condition at his discharge from active 
service which could be attributed to active service.  Thus, 
examinations are not required.  As VA has fulfilled the duty to 
notify and assist to the extent possible, the Board can consider 
the merits of this appeal without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

The Veteran contends that he incurred a skin disability 
(characterized as macular amyloid) and degenerative bone loss in 
the mouth during active service.  He specifically contends that 
he incurred these disabilities as a result of exposure to 
ionizing radiation as a participant in Operation CROSSROADS while 
on active service in the U.S. Navy.  He also specifically 
contends that his in-service duties during and after Operation 
CROSSROADS included removing ammunition from U.S. Navy ships 
which had been contaminated with radiation from atmospheric and 
underwater nuclear tests conducted as part of Operation 
CROSSROADS.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure during 
service in one of three different ways.  McGuire v. West, 11 Vet. 
App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir.1997).  
First, the Veteran could demonstrate that his or her disease is 
among the 15 types of cancer which are presumptively service 
connected pursuant to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  
Second, a Veteran may show that the disease is on the list of 
"radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b) which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection of a disease claimed to have been caused by ionizing 
radiation can be established by "show[ing] that the disease or 
malady was incurred during or aggravated by service," a task 
which "includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while serving 
on active duty, participated in a "radiation risk activity," 
which is defined, in turn, as having participated in the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and ending 
on July 1, 1946, or whose service included onsite participation 
in atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3); 38 
C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran has 
one of the 15 presumptive diseases contained in § 1112(c)(2), 
such disease shall be considered to have incurred in or been 
aggravated by active service, despite the fact that no record of 
evidence of such disease during a period of such service.  38 
U.S.C.A. § 1112(c).  Neither macular amyloid nor degenerative 
bone loss in the mouth is included in the list of presumptive 
diseases for which service connection is available for radiation-
exposed Veterans.  

When it is determined that (1) a Veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 1946 
or onsite participation in atmospheric nuclear testing; (2) the 
Veteran subsequently developed a radiogenic disease; and (3) such 
disease first became manifest 5 or more years after exposure, 
before adjudication of the claim, it must be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with specific enumerated procedures contained in 
§ 3.311(c).  If any of the foregoing three requirements has not 
been met, it shall not be determined that a disease has resulted 
from exposure to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b).

Under current VA regulations, compensation is available only for 
certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla. 
Compensation also is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  The 
rating activity is required to consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to combat 
or other in-service trauma, or whether the Veteran was interned 
as a prisoner of war. 38 C.F.R. § 3.381(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for a skin disability 
(characterized as macular amyloid) and for degenerative bone loss 
in the mouth, each including as due to ionizing radiation 
exposure.  Initially, the Board notes that macular amyloid and 
degenerative bone loss in the mouth are not among the 15 types of 
cancer which are presumptively service connected, pursuant to 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309, based on in-service 
ionizing radiation exposure.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309.  The Board also finds that neither macular 
amyloid nor degenerative bone loss in the mouth is a "radiogenic 
disease."  See 38 C.F.R. § 3.311.  Here, the Veteran has 
contended - and his service personnel records show - that he 
participated in the removal of ammunition from decommissioned 
U.S. Navy ships immediately following Operation CROSSROADS.  
Because the Veteran's service personnel records show that he 
participated in a recognized radiation risk activity and was a 
radiation-exposed Veteran during active service, development of 
this claim under § 3.311 was required.  Id.

The Board observes that the RO completed the appropriate 
development under § 3.311 in this case.  The Veteran has 
contended that VA failed to follow appropriate development 
procedures in obtaining his radiation dose estimates.  As 
outlined below, however all appropriate development of the 
Veteran's service connection claims was accomplished in this case 
in accordance with 38 C.F.R. § 3.311.  Thus, the Veteran's 
allegations that VA failed to develop his radiation dose estimate 
are entirely without merit.  First, the RO obtained the Veteran's 
radiation dose estimate from the Defense Threat Reduction Agency 
(DTRA) (formerly the Defense Nuclear Agency) in January 2003.  At 
that time, DTRA informed VA that, due to the distance of the 
Veteran from ground zero of the testing conducted during 
Operation CROSSROADS, he had virtually no potential for exposure 
to neutron radiation.  DTRA also informed VA that the Veteran's 
recorded radiation dose was 0.49 rem gamma and an additional 
probable dose of 1.305 rem gamma.  The Veteran's total dose of 
1.795 rem (rounded up to 1.8 rem) had a upper bound of 2.6 rem 
gamma.  The Veteran's does to the skin (back/arms and upper legs) 
was 9.9 rem and 13.9 rem, respectively.  DTRA subsequently 
informed VA in February 2007 that the Veteran's reconstructed 
radiation dose estimate was 2.1 rem gamma with an upper bound of 
4.2 rem gamma.  The Veteran still had 0.0 rem neutron exposure.  
His mean skin dose (any area) beta plus gamma was 33 rem and his 
upper bound total skin dose (any area) beta plus gamma was 
78 rem.  The Veteran's internal committed alpha dose to the bone 
surface was 6.9 rem with an upper bound of 69 rem.  The internal 
committed beta plus gamma dose to the bone surface was 0.21 rem 
with an upper bound of 2.1 rem.  Finally, in October 2007, DTRA 
informed VA that the Veteran could not have been exposed to more 
than 18 rem external gamma dose, 0.5 rem external neutron dose, 
0.3 rem internal committed dose to the oral cavity (alpha), 2 rem 
internal committed dose to the oral cavity (beta plus gamma), and 
550 rem total skin dose to any skin area (beta plus gamma).  DTRA 
noted in October 2007 that the updated skin doses were provided 
to modify the information previously sent to VA in February 2007 
based on revised skin dose procedures.

Following receipt of each of the Veteran's radiation dose 
estimates from DTRA in 2003 and in 2007, the RO correctly 
forwarded this information to the Director, Compensation and 
Pension (C&P) Service and the Undersecretary for Health for an 
opinion as to whether such exposure could have caused or 
aggravated the Veteran's claimed disabilities (in this case, 
macular amyloid and degenerative bone loss in the mouth).  In 
February 2003, the Chief Public Health and Environmental Hazards 
Officer (later the Undersecretary for Health) determined that, 
although there were no screening doses for macular amyloid, the 
medical literature did not cite ionizing radiation as a suspected 
cause of this disease.  This official also stated that the 
medical literature indicated that radiation dermatitis typically 
followed higher dose exposures (i.e., hundreds or thousands of 
rads).  This official opined that it was unlikely that the 
Veteran's macular amyloid could be attributed to his in-service 
ionizing radiation exposure.  Following review of the Veteran's 
claims file, including the opinion from the Undersecretary of 
Health, the Director, C&P Service, determined in March 2003 that 
there was no reasonable possibility that the Veteran's macular 
amyloid was the result of his in-service radiation exposure.  

In September 2007, the Chief Public Health and Environmental 
Hazards Officer (later the Undersecretary for Health) reviewed 
the Veteran's revised radiation dose estimate obtained from DTRA, 
appropriate medical literature, and noted that damage to the 
organs or tissues of the skin or bone would be an example of a 
deterministic effect.  This official stated that the probability 
of radiation causing harm in most healthy individuals at doses of 
less than 10 rem as result of deterministic effects was close to 
zero.  He also stated that, usually, a threshold dose on the 
order of hundreds or thousands of rads must be exceeded for the 
deterministic effect to be expressed.  He noted in this regard 
that the Nuclear Regulatory Commission annual occupational dose 
limit to any organ or tissue (other than the lens of the eye) was 
50 rems.  He also noted again that ionizing radiation was not 
cited as a recognized cause of macular amyloid.  He noted further 
that the literature indicated that direct effects of radiation in 
mature bone apparently did not occur in areas receiving 
fractionated doses of less than 2000 rads although tooth problems 
could occur after radiation therapy, especially in children.  
This official opined that it was unlikely that the Veteran's bone 
degeneration or macular amyloid could be attributed to in-service 
ionizing radiation exposure.  After reviewing the claims file in 
its entirety again, the Director, C&P Service opined in October 
2007 that there was no reasonable possibility that the Veteran's 
bone degenerative or macular amyloid resulted from his in-service 
ionizing radiation exposure.

The RO again submitted the Veteran's revised radiation dose 
estimate of 550 rem total skin dose to any skin area (beta plus 
gamma) from DTRA to the Chief Public Health and Environmental 
Hazards Officer (later the Undersecretary for Health) in 2008.  
In July 2008, after reviewing the claims file and the appropriate 
medical literature, this official stated that dry desquamation of 
the skin generally was not seen below 800-1200 rem and moist 
desquamation occurred at much higher doses.  Erythema could occur 
at a threshold of around 300 rem.  Increased skin pigmentation 
was known to occur in light-skinned persons who received moderate 
doses of radiation, usually was present by the end of the first 
year post-exposure, and was caused by a radiation-induced 
increase in enzymatic activity of melanocytes.  Macular amyloid 
was caused by an entirely different pathogenic activity, however, 
of extracellular deposition of amyloid deposits composed of 
fibrils and non-fibrillar protein deposits.  The etiology of 
macular amyloid was unknown although constant friction with a 
brush or towel had been implicated.  There also was no reference 
in the peer-reviewed medical literature demonstrating a dose 
response of macular amyloid to ionizing radiation.  This official 
concluded that, in light of the different pathologies between the 
Veteran's macular amyloid and of known radiation-damaged skin, 
plus the relatively low dose for causing deterministic skin 
effects, it was unlikely that the Veteran's macular amyloid could 
be attributed to his in-service ionizing radiation exposure.  
After reviewing the claims file in its entirety again, the 
Director, C&P Service, concluded in August 2008 that there was no 
reasonable possibility that the Veteran's macular amyloid 
resulted from in-service radiation exposure.

The Veteran relies heavily on a January 2002 opinion from Mark A. 
Waggonner, D.D.S., in support of his service connection claim for 
degenerative bone loss in the mouth as secondary to radiation 
exposure.  Dr. Waggonner stated that the Veteran had been his 
patient since 1988 and had degenerative bone loss as he had 
seldom seen in the general population.  The Veteran had reported 
to Dr. Waggonner that he had been required to watch, at close 
range, 2 separate nuclear tests at Bikini Atoll with high levels 
of radiation exposure (film badges completely exposed upon 
removal from protective containers).  Dr. Waggonner stated that 
he thought that the Veteran's dental problems could possibly be 
due to his reported radiation exposure.  Current regulations 
provide that service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 3.102 
(2009); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, 
even if Dr. Waggonner's January 2002 opinion is viewed in the 
light most favorable to the Veteran, this evidence does not 
establish service connection for degenerative bone loss in the 
mouth as secondary to radiation exposure.

The Board acknowledges that the Veteran participated in a 
recognized radiation risk activity during Operation CROSSROADS 
while on active service.  The Board also acknowledges that he was 
a radiation-exposed Veteran during active service.  The competent 
medical evidence does not show, however, that either his macular 
amyloid or his degenerative bone loss in the mouth was caused by 
his acknowledged in-service radiation exposure.  The Veteran has 
not identified or submitted any competent evidence, including a 
nexus opinion, relating either of these disabilities to his in-
service radiation exposure.  Thus, the Board finds that service 
connection for macular amyloid and for degenerative bone loss in 
the mouth is not warranted on a presumptive service connection 
basis due to in-service radiation exposure.

The Veteran also is not entitled to service connection for 
macular amyloid on a direct service connection basis.  The 
Veteran's service treatment records show that his skin was normal 
at his enlistment physical examination in January 1946.  He was 
not treated for any skin problems during active service.  His 
skin was normal at his separation physical examination in 
November 1947.  It appears that, following his service separation 
in November 1947, the Veteran first was seen for treatment of 
macular amyloid in the year 2000, several decades later.  On VA 
outpatient treatment in May 2000, it was noted that the Veteran 
reported experiencing black areas over his body for more than 
50 years.  He stated that these lesions had developed subsequent 
to his involvement in a re-entry party in to radioactive hot 
spots in the Marshall Islands just after World War II.  He also 
stated that he was exposed to ionizing radiation for 6 months.  
He stated further that his lesions had not changed in size or 
location over the years, were not painful, and only occasionally 
pruritic.  Physical examination showed hyperpigmented smooth dark 
brownish-grey large patches in the mid to lower back, posterior 
arms, and bilateral thighs.  The impression was macular amyloid.  
It was noted that the Veteran declined treatment as his rash was 
minimally symptomatic.  The Veteran's more recent VA outpatient 
treatment records dated in 2008 show that his macular amyloid has 
been stable since he first was seen for VA treatment of this 
disease in 2000.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  None of the Veteran's post-service VA treating 
physicians have related his macular amyloid to active service or 
any incident of such service.  The Veteran also has not 
identified or submitted any competent evidence, to include a 
medical nexus, which relates his macular amyloid to active 
service.  The Board finds that no examination is required with 
respect to this claim because there was no skin disability 
(characterized as macular amyloid) shown during service and no 
suggestion of a link between the Veteran's post-service macular 
amyloid and active service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Absent competent evidence, to include a medical 
nexus, relating the Veteran's skin disability to active service, 
the Board finds that service connection is not warranted. 

The Veteran also is not entitled to service connection for 
degenerative bone loss in the mouth on a direct service 
connection basis.  The Veteran does not contend, and the evidence 
does not show, that he incurred degenerative bone loss in the 
mouth due to combat or other in-service trauma or was interned as 
a POW.  See 38 C.F.R. § 3.381 (2009).  The Veteran's service 
treatment records show that his teeth were within normal limits, 
with teeth #1, 16, 19, and 31 noted as missing, at his enlistment 
physical examination in January 1946.  He received routine 
outpatient dental treatment in February 1946 and in March 1947.  
Periodic physical examination in December 1946 found normal teeth 
and gums.  There is no indication in the Veteran's service 
treatment records that he was experiencing a dental disability at 
his service discharge which could be related to active service.  
He was found dentally qualified for separation in September 1947.  
His separation physical examination in November 1947 showed that 
his teeth and gums were normal and had no disease or anatomical 
defect.  Teeth # 1, 16, and 19 were missing.  There was no 
periapical disease, marked malocclusion, or pyorrhea alveolaris 
present.  The Veteran also had teeth replaced by bridges.  

The Board notes that the Veteran has not been treated by VA for 
dental conditions since his separation from active service.  The 
only post-service medical evidence submitted in support of the 
Veteran's service connection claim for degenerative bone loss in 
the mouth in Dr. Waggonner's January 2002 opinion which attempted 
to relate this disability to the Veteran's in-service radiation 
exposure.  Dr. Waggonner also stated that the Veteran had been 
his patient since 1988; although he did not state when the 
Veteran first experienced degenerative bone loss in the mouth as 
his patient, it is reasonable to assume that the first evidence 
of this disease presented itself no earlier than when the Veteran 
became Dr. Waggonner's patient in 1988.  Accordingly, the Board 
finds that there is a 41-year gap between the Veteran's service 
discharge in 1947 and the first post-service indication of 
degenerative bone loss in the mouth in 1988.  There also is no 
indication in the Veteran's voluminous claims file that he 
experiences any of dental and oral conditions listed under 38 
C.F.R. § 4.150.  See 38 C.F.R. § 4.150 (2009).  Although it is 
not clear from a review of the claims file whether the Veteran 
currently experiences treatable carious teeth, dental or alveolar 
abscesses, or periodontal disease, his service treatment records 
indicate that he currently may have several replaceable missing 
teeth.  The Veteran has not identified or submitted any competent 
evidence, to include a medical nexus, relating his degenerative 
bone loss in the mouth to active service.  The Board finds that 
no examination is required with respect to this claim because 
there was no dental disability shown during service and no 
suggestion of a link between the Veteran's post-service 
degenerative bone loss in the mouth and active service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Absent competent 
evidence, to include a medical nexus, relating the Veteran's 
degenerative bone loss in the mouth to active service, the Board 
finds that service connection is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issues on appeal.  38 U.S.C.A. § 
7104(a) ("decisions of the Board shall be based on the entire 
record in the proceeding and upon consideration of all evidence 
and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall 
consider all information and lay and medical evidence of record 
in a case"); 38 C.F.R. § 3.303(a) (service connection claims 
"must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).   The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In 
determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of macular amyloid and degenerative bone loss 
in the mouth have been continuous since service.  He asserts that 
he continued to experience these symptoms after he was discharged 
from service.  In this case, after a review of all the lay and 
medical evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of either of these disabilities after service 
separation.  Further, the Board concludes that his assertion of 
continued symptomatology since active service, while competent, 
is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of macular amyloid and degenerative bone 
loss in the mouth since active service is inconsistent with the 
other lay and medical evidence of record.  Indeed, while he now 
asserts that his disorder began in service, in the more 
contemporaneous medical history he gave at the service separation 
examination, he denied any relevant complaints.  When he filed 
his claims in December 2001, the Veteran contended that his skin 
disability first had been brought to his attention at his 
separation physical examination in November 1947.  The service 
separation examination report reflects, however, that, when the 
Veteran was examined, his skin was found to be clinically normal 
and no dental disability was found.  His in-service history of 
symptoms at the time of service separation is more 
contemporaneous to service so is of more probative value than the 
more recent assertions made many years after service separation.  
See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a 
Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).

The post-service medical evidence does not reflect complaints or 
treatment related to either macular amyloid or for degenerative 
bone loss in the mouth for several decades following active 
service.  The Board emphasizes the multi-year gap between 
discharge from active duty service (1947) and initial reported 
symptoms related to degenerative bone loss in the mouth in 1988 
(more than a 40-year gap) and initial reported symptoms related 
to macular amyloid in approximately 2000 (more than a 50-year 
gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of service 
connection where Veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (holding that Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  
The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation and the absence of complaints or treatment for years 
after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a skin disability 
(characterized as macular amyloid), including as due to ionizing 
radiation exposure, is denied.

Entitlement to service connection for degenerative bone loss in 
the mouth, including as due to ionizing radiation exposure, is 
denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


